Exhibit 10.7

CONFIDENTIAL TREATMENT REQUESTED

 

AMENDMENT NO. 2

TO THE

AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

This Amendment No. 2 to the Amended and Restated Exclusive License Agreement
(hereinafter referred to as this “Agreement”) is entered into by and among Fred
Mermelstein, Ph.D. and Janet Chollet, M.D. (the “Licensors”), Pear Tree
Pharmaceuticals, Inc., a corporation duly organized and existing under the laws
of the State of Delaware (the “Licensee”) and Bernadette Klamerus (“Klamerus”),
on this February 13, 2017.

WHEREAS, the Licensors, together filed United States Patent Application Ser.
No. 11/757,787, filed June 4, 2007 and entitled “Method of Treating Atrophic
Vaginitis” the (“787 Utility Patent”);

WHEREAS, on or about July 14, 2006 the Licensors and the Licensee entered into
an exclusive license agreement whereby each of the Licensors granted their
entire right, title and interest for the United States and all foreign countries
in the ‘787 Utility Patent and related patents to the Licensee the (“Original
Agreement”),

WHEREAS, on or about August 15, 2007, the Licensors and the Licensee agreed to
certain amendments and modifications of the Original License (the “Amended and
Restated License”);

WHEREAS, on or about October 10, 2007, Licensor and the Licensee agreed to
certain additional amendments and modifications of the Amended and Restated
License (the “Amendment” and collectively with the Amended and Restated License
the “License Agreements”);

WHEREAS, the Licensors have agreed to amend the 787 Utility Patent to add
Bernadette Klamerus as an owner, inventor and applicant;

WHEREAS, the Licensors and the Licensee, for good and valuable consideration and
valid business reasons, now desire to amend the License Agreements as described
herein.

NOW, THEREFORE, it is agreed as follows:

For One Dollar ($1.00) and good and valuable consideration, the receipt of which
is hereby acknowledged by the parties to this Agreement, as evidenced by the
signatures below, the License Agreements shall hereafter be amended and restated
as follows:

1.The definition of (i) “Licensor” as referred to in the License Agreements
hereinafter means Fred Mermelstein, Ph.D., Janet Chollet, M.D., and Bernadette
Klamerus, except, however, for the purposes of Article 2 of the License
Agreements, in which case “Licensor” shall mean only Fred Mermelstein and Janet
Chollet, provided, further, however, that the definition of “Licensor” for the
purposes of Articles 4 and 5 of the License Agreements shall mean Bernadette
Klamerus, Fred Mermelstein, Janet Chollet and Stephen Rocamboli; and (ii) “ATV”
as referenced to in the License Agreements hereinafter means the 787 Utility
Patent.

2.All payments due to Bernadette Klamerus under the License Agreements (i.e.
[***] ([***]) of all payments due Licensors, subject to Article 9 of this
Agreement) will remitted directly to Ms. Klamerus pursuant to her written
instructions.  Additionally, the (i) first $[***] due to Licensors under this
Agreement shall be payable directly to Ms. Klamerus and (ii) thereafter all
payments due shall be remitted to the Licensors [***] (i.e. [***], subject to
Article 9 of this Agreement).

3.Article 3 shall be deleted and hereafter void, and replaced in its entirety by
the following:

“3.1The Licensee shall use its reasonable best efforts to bring Licensed
Products and Licensed Processes to market through a thorough, vigorous and
diligent development program for commercial exploitation of the Patent

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Rights and Know-how.  The Licensee shall continue active, diligent product
development (preclinical and clinical) and marketing efforts for the Licensed
Products and Licensed Process throughout the life of this Agreement.

4.The Column entitled “Date” on Exhibit A shall be deleted and is hereafter void
in its entirety.

5.Article 7.1 of the Amended License shall be deleted and hereinafter void, and
replaced in its entirety by the following:

“7.1Unless terminated pursuant to this Article 7, this Agreement shall remain in
full force and effect until the last to expire Valid Claim contained in the
Patent Rights.”

6.Appendix I of the Amended License shall be deleted and hereinafter void, and
replaced in its entirety with Appendix Ito this Agreement

7.Defined terms not defined herein shall have the meaning set forth in the
License Agreements, as amended hereby.

8.From and after the execution of this Agreement,

(a) any extrinsic reference to the License Agreements shall mean and be a
reference to the License Agreements, as amended hereby and any reference within
the License Agreements to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import, shall mean and be a reference to the License Agreements,
as amended hereby; and

(b) the License Agreements may be amended and the observance of any term thereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only by a written instrument signed by the
Licensee and each Licensor (including Ms. Klamerus and, if applicable, Mr.
Rocamboli).

9.Articles 4.2.1 and 4.2.2 shall be deleted in their entirety and replaced with
the following:

“4.2 The Licensee shall pay to Licensors:

4.2.1a non-refundable semi-annual royalty in an amount equal to [***] percent
([***]%) of Net Sales by the Licensee, or any Affiliate of the Licensee, of the
Licensed Products or Licensed Processes distributed as follows:

(i)[***] percent ([***]%) to Bernadette Klamerus

(ii)[***] percent ([***]%) to Fred Mermelstein

(iii)[***] percent ([***]%) to Janet Chollet

(iv)[***] percent ([***]%) to Stephen Rocamboli

4.2.2With respect to any royalties received by Licensee or its Affiliate from
sales by any sublicensee of Licensed Products or Licensed Processes (“Sublicense
Royalties”), Licensee shall remit to Licensor a non-refundable semi-annual
royalty in an amount equal to the greater of (a) [***] percent ([***]%) of the
Sublicense Royalties and (b) [***] percent ([***]%) of Net Sales by any such
sublicense, distributed among the Licensees as follows:

(i)[***] Percent ([***]%) to Bernadette Klamerus

(ii)[***] Percent ([***]%) to Fred Mermelstein

(iii)[***] Percent ([***]%) to Janet Chollet

(iv)[***] Percent ([***]%) to Stephen Rocamboli

2

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

10.Except as specifically amended by this Agreement, the License Agreements
shall remain in full force and effect and are hereby ratified and confirmed by
each of the parties hereto.

11.This Agreement shall be construed, governed, interpreted and applied in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
principles of conflicts of laws.

12.By executing this Agreement, Bernadette Klamerus hereby agrees to become a
party to the License Agreements as a Licensor thereunder, subject to the terms
and conditions of this Agreement.

 

 

3

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

APPENDIX I

 

•

US Patent Application Ser. No. 11/757,787, filed June 4, 2007

 

•

the PCTUS07/70323 application and any national phase application derived from or
corresponding to PCTUS07/70323

 

•

US Patent Application Ser. No. 12/163,334, filed June 27, 2008

 

 

4

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, by proper
persons thereunto duly authorized.

PEAR TREE PHARMACEUTICALS, INC.LICENSORS:

By: /s/ Stephen Rocamboli

By: /s/ Fred Mermelstein

Stephen Rocamboli

Fred Mermelstein

President

 

 

 

 

By:  /s/Bernadette Klamerus

By: /s/ Fred Mermelstein

Bernadette Klamerus

Fred Mermelstein

 

Director

By: /s/ Janet Chollet

 

Janet Chollet

 

 

 

 

 

Solely as to Articles 1 and 9 of this Agreement

 

 

 

By: /s/ Stephen Rocamboli

 

Stephen Rocamboli

 

 

 

 

 

 

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.